CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “multiple receiving devices, a respective receiving device, an evaluation device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured for the reception of identification data sets, configured to assign at least one physical characteristic value measured, configured to set characteristic values” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: multiple receiving devices and a respective receiving device (see page 2, 2nd para.) is disclosed in Applicant’s specification as a receiving antenna with an at least predominantly horizontally aligned reception characteristic for receiving aircraft transponder signals; an evaluation device (see page 7, 1st Para.) is disclosed in Applicant’s specification as a computer.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 4-6, 8-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 4-6, 8-9, and 11-12, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose making the three-dimensional geographic position of the aircraft available to one or more systems for control of aviation obstacle lighting, wherein in an event of loss of a received radio signal of an aircraft, a first minimum switch-on time for the aviation obstacle lighting is determined which is calculated with reference to a previously determined flight direction and flight speed of the aircraft in the context as claimed.

Regarding claims 13-15, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose one or more systems for control of aviation obstacle lighting which are provided the three-dimensional geographic position of the aircraft, wherein said one or more systems are configured such that in an event of loss of a received radio signal of an aircraft, a first minimum switch-on time for the aviation obstacle lighting is determined which is calculated with reference to a previously determined flight direction and flight speed of the aircraft in the context as claimed.

The closest prior art of Axmon et al. (US 20170127332 A1) and Wise (US 20120319871 A1)  fail to anticipate or make obvious the claimed invention.
Axmon discloses Using the position, altitude, and time stamp received from an aircraft via its ADS-B broadcasts, the base station (or another network node; e.g., eNodeB 401) can determine the azimuth, bearing and distance to the airplane. Using two or more ADS-B broadcasts (i.e., received at different times), the base station can determine the 3D course of the airplane, for example as horizontal velocity, vertical velocity, and heading. In FIG. 5, these and other terms are illustrated for an aircraft 501 relative to an eNodeB 503. Knowing the difference in time between the several fixes of the altitude and position provided by the aircraft 501, and the current (or future) time, as acquired via the GPS receiver in the eNodeB 503, the eNodeB can predict the position of the aircraft 501 for the next few seconds. As it receives updated information via ADS-B (position is broadcast once or twice per second, depending on the underlying system), the eNodeB 503 adjusts its prediction model (Para. 77).
	
Wise discloses An ADS-B navigation system 121 comprises a satellite navigation system 122, such as a Global Navigation Satellite System (GNSS). Aircraft utilizing the ADS-B system, such as aircraft 124, 126, generate information relating to their current position based upon signals 128 from satellite 

None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689